Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-2, 4-11, 13-18 and 20 are currently pending.
Claims 1, 10 and 17 are independent claims.
Claims 3,12 and 19 are cancelled.

Response to Arguments
Regarding the Remarks page 9 first paragraph, the applicant argues that the disclosure is directed to a Vertical Seismic Profile (VSP) technique which can be applied to various applications including looking ahead of a drilling bit when drilling a wellbore.  However the claims fail to include these details in a specific manner.
Applying the claimed VSP technique to an identified particular type of seismic image and then applying the improved image in an explicit manner to change particular operational parameters of a specific drilling operation, is a possible example of how one could apply the abstract idea to additional elements (e.g. the drilling rig) and integrate the abstract idea into a practical application.
The claims fail to provide any specific seismic image type or and further fail to explicitly recite the use of any particular tangible device or use of particular equipment (other than generic computer equipment).  Further there is no claim directed to the transformation of an article.
Instead the claims are directed to the analysis of generic seismic data to generate generic seismic images which are to be used in an undefined manner in a generic drilling operation.  Thus the claims only address a field of use for the claimed abstract idea, and do not provide any significant additional elements (e.g. elements other than the abstract idea activities) into which the abstract idea can be integrated to produce a practical application.
Regarding the Remarks page 11, the applicant argues that the current claims are directed to generating an image of a subsurface area in the oil and gas industry and using compensated seismic data in a drilling operation, therefore the claims as a whole, are integrated into a practical application in the oil and gas industry.  The examiner respectfully disagrees.
Again, the creation of generic images of a subsurface region without explicit identification as to what features of the images created using compensated generic seismic data fails to provide any significant additional element into which the abstract idea can be integrated.  Thus arguing that an integration has occurred is moot since there is no identified significant additional element claimed into which integration could occur.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-11, 13-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 2, 4-11, 13-18 and 20 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
 The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
The bolded portions of the independent claims 1, 10 and 17 are descriptions of the abstract idea.

1. (Currently Amended) A method comprising:
receiving seismic data acquired by at least one receiver of a geologic survey system configured to perform a geologic survey of a subterranean formation, wherein the seismic data is associated with reflected acoustic signals generated by a source of the geologic survey system;
calculating a ground force signal by stacking the acoustic signals generated by the source;
calculating, using the ground force signal, a time and depth variant quality factor (Q) of the subterranean formation, wherein the at least one receiver comprises a plurality of receivers, and wherein calculating, using the ground force signal, the time and depth variant quality factor (Q) of the subterranean formation comprises:
calculating, using the ground force signal, a respective Q for a plurality of intervals in the subterranean formation, wherein the plurality of intervals are defined by a respective depth of the plurality of receivers within the subterranean formation;
compensating, based on the time and depth variant Q, attenuation in the seismic data; and
using the compensated seismic data to generate seismic images of the subterranean formation wherein the compensated seismic data is used in a drilling operation.

10. (Currently Amended) A device comprising:
one or more processors; and
a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors, the programming instructions instructing the one or more processors to perform operations comprising:
receiving seismic data acquired by at least one receiver of a geologic survey system configured to perform a geologic survey of a subterranean formation, wherein the seismic data is associated with reflected acoustic signals generated by a source of the geologic survey system;
calculating a ground force signal by stacking the acoustic signals generated by the source;
calculating, using the ground force signal, a time and depth variant quality factor (Q) of the subterranean formation, wherein the at least one receiver comprises a plurality of receivers, and wherein calculating, using the ground force signal, the time and depth variant quality factor (Q) of the subterranean formation comprises:
calculating, using the ground force signal, a respective Q for a plurality of intervals in the subterranean formation, wherein the plurality of intervals are defined by a respective depth of the plurality of receivers within the subterranean formation;
compensating, based on the time and depth variant Q, attenuation in the seismic data and
using the compensated seismic data to generate seismic images of the subterranean formation wherein the compensated seismic data is used in a drilling operation.


17. (Currently Amended) A non-transitory computer-readable medium storing instructions executable by a computer system to perform operations comprising:
receiving seismic data acquired by at least one receiver of a geologic survey system configured to perform a geologic survey of a subterranean formation, wherein the seismic data is associated with reflected acoustic signals generated by a source of the geologic survey system;
calculating a ground force signal by stacking the acoustic signals generated by the source;
calculating, using the ground force signal, a time and depth variant quality factor (Q) of the subterranean formation, wherein the at least one receiver comprises a plurality of receivers, and wherein calculating, using the ground force signal, the time and depth variant quality factor (Q) of the subterranean formation comprises:
calculating, using the ground force signal, a respective Q for a plurality of intervals in the subterranean formation, wherein the plurality of intervals are defined by a respective depth of the plurality of receivers within the subterranean formation:
compensating, based on the time and depth variant Q, attenuation in the seismic data; and
using the compensated seismic data to generate seismic images of the subterranean formation wherein the compensated seismic data is used in a drilling operation.


The limitation “receiving seismic data…” is insignificant extra solution activity.  The description of the type of data fails to positively recite the requirement of performing the action of taking the data using a physical device.  The data description limitation is merely defining the type of data to be received rather than any physical action of performing a measurement using a particular device.
The limitations “generate seismic images” are a generic data reporting step of general data associated with a formation examined with acoustic measurements.  There is no specificity of the type of data, e.g. the particular measured parameter, nor of any particular image based on the undefined data.  Thus the limitations are merely statements of insignificant extra solution activity in the overall field of use of data related to subterranean formations.
Further the limitation, “wherein the compensated seismic data is used in a drilling operation.”, is a general statement of a field of use without any details of what type of seismic data is used and how that data is used in a drilling operation.  Claiming particular details of the compensated seismic data such as identified rock formations in the reservoir which are then used to control specific drilling operations in a particular manner using specified parameters, is an example of claim content that can be more than just the abstract idea and a generic field of use.
Claim10 includes additional limitations reciting generic computer elements which are insignificant additional elements.  Claim 17 recites using generic computer readable media which is an insignificant additional element.
The bolded abstract idea comprises both mental steps and a mathematical algorithm involving extensive calculations.  Note that there are no significant additional elements such as the explicitly recited use of any measurement devices nor of a transformation of an article.  Thus the claims merely represent the results of abstract ideas concerning calculations associated with the determination of seismic data without integration into a practical application by integrating the abstract idea into a significant additional element.
The claims fail to incorporate the abstract idea into a significant additional element to form a practical application since the claim fails to explicitly recite any significant additional elements.  
With respect to step 2B, there are no additional elements in the claims that are anything other than insignificant extra-solution activities.
Thus claims 1, 10 and 17 are deemed patent ineligible under 35 USC 101.
The dependent claims 2, 3-9, 11, 13-16, 18 and 20 just further describe either the abstract idea, or provide further descriptions of the data considered, without providing any explicit recitation of any devices or transformation of an article.
Thus the dependent claims 2, 3-9, 11, 13-16, 18 and 20 are also patent ineligible under 35 USC 101.

Regarding Prior Art
The Prior art fails to anticipate or make obvious the claimed invention.  In particular the invention determines a ground force signal which is used to calculate a time and depth variant quality factor (Q) of a formation.  In particular the respective Q is calculated for a plurality of intervals in the formation defined by the respective depth of receivers in the subterranean formation.  The seismic data is compensated using the time and depth variant Q to generate seismic images of the formation.
Zhang does an analysis of the respective Q in the formation, but limits the analysis to receivers placed above the point scatter in the formation (page 72 next to last paragraph, Fig. 6.1).  Thus the analysis is incompatible with the receivers being at depths within the subterranean formation.
Moerig et al., US 2002/0091487, teaches calculating a ground force signal by stacking the signals generated by the source ([0034]-[0035]).  However Moerig is completely silent concerning any consideration of a determination of the Q of the formation.
Hsu et al., US 2016/0177707, teaches determining a Quality Factor as a function of depth, but uses a density-viscosity sensor [0003], without any ground force signals.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached Monday through Friday 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGIS J BETSCH/Primary Examiner, Art Unit 2857